Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a statement of reasons for the indication of allowable subject matter:  The Board has indicated that the following subject matter from claims 2, 10 is allowable:

2. (Currently amended) The flexible pouch of claim 1 wherein the slider assembly further comprises: a slider portion configured to slide across the upper seal, the seal is secured by the slider portion in one direction and permitting access in the other; a pair of receiving portions, one of the pair of receiving portions abuts the first seam notch and the other one of the pair of receiving portions abuts the second seam notch, the pair of receiving portions extend in a vertical direction above the seal, each one of the pair of receiving portions receive the slider portion at the respective end of the upper seal; a locking mechanism portion having a lever is disposed on the slider portion, the locking mechanism portion is configured to lock the slider portion into the receiving portion when received in either one of the pair of the receiving portions; and a lever notch is positioned adjacent to each one of the pair of receiving portions, wherein the slider portion is released from either one of the pair of the receiving portions by the lever of the locking mechanism portion, the lever releases the slider portion when the lever is engaged into the lever notch, the lever notch is only accessible when the slider portion is seated within either one of the pair of receiving portions.

10. (Currently amended) The flexible pouch of claim 9 wherein the slider assembly further comprises: a slider portion configured to slide across the upper seal, the upper seal is secured by the slider portion in one direction and permitting access in the other; a pair of receiving portions, one of the pair of receiving portions abuts the first seam notch and the other one of the pair of receiving portions abuts the second seam notch, the pair of receiving portions extend in a vertical direction above the seal, the pair of receiving portions receive the slider portion at the respective end of the upper seal; a locking mechanism portion having a lever is disposed on the slider portion, the locking mechanism portion is configured to lock the slider portion into the receiving portion when received in the either one of the pair of receiving portions; and a lever notch positioned adjacent to each one of the pair of receiving portions, wherein the slider portion is released from either one of the pair of the receiving portions by the lever when the lever is engaged into the lever notch, the lever notch is only accessible when the slider portion is seated within either one of the pair of receiving portions.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 2, 10 are cancelled.

In claim 1, line 23 (the last line) “in an opposite direction.” is replaced with - - in an opposite direction; wherein the slider assembly further comprises: a slider portion configured to slide across the upper seal, the seal is secured by the slider portion in one direction and permitting access in the other; a pair of receiving portions, one of the pair of receiving portions abuts the first seam notch and the other one of the pair of receiving portions abuts the second seam notch, the pair of receiving portions extend in a vertical direction above the seal, each one of the pair of receiving portions receive the slider portion at the respective end of the upper seal; a locking mechanism portion having a lever is disposed on the slider portion, the locking mechanism portion is configured to lock the slider portion into the receiving portion when received in either one of the pair of the receiving portions; and a lever notch is positioned adjacent to each one of the pair of receiving portions, wherein the slider portion is released from either one of the pair of the receiving portions by the lever of the locking mechanism portion, the lever releases the slider portion when the lever is engaged into the lever notch, the lever notch is only accessible when the slider portion is seated within either one of the pair of receiving portions. - - (the subject matter of cancelled claim 2).

In claim 9, line 31 (the last line) “direction.” is replaced with - - direction; wherein the slider assembly further comprises: a slider portion configured to slide across the upper seal, the upper seal is secured by the slider portion in one direction and permitting access in the other; a pair of receiving portions, one of the pair of receiving portions abuts the first seam notch and the other one of the pair of receiving portions abuts the second seam notch, the pair of receiving portions extend in a vertical direction above the seal, the pair of receiving portions receive the slider portion at the respective end of the upper seal; a locking mechanism portion having a lever is disposed on the slider portion, the locking mechanism portion is configured to lock the slider portion into the receiving portion when received in the either one of the pair of receiving portions; and a lever notch positioned adjacent to each one of the pair of receiving portions, wherein the slider portion is released from either one of the pair of the receiving portions by the lever when the lever is engaged into the lever notch, the lever notch is only accessible when the slider portion is seated within either one of the pair of receiving portions. - - (the subject matter of cancelled claim 10).



Claims 1, 3-9, 11-20 are allowed with the above amendments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735